Electronically Filed
                                                         Supreme Court
                                                         SCAD-11-0000162
                                                         29-FEB-2012
                                                         10:45 AM
                           SCAD-11-0000162 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                   EARLE A. PARTINGTON, Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 10-079-8913)


                              ORDER

  (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

     and Intermediate Court of Appeals Chief Judge Nakamura,

                 in place of Acoba, J., recused)


          IT IS HEREBY ORDERED, pursuant to Rule 2.17(b) of the
Rules of the Supreme Court of the State of Hawai'i (RSCH), that
Respondent Partington is reinstated to the practice of law in
this jurisdiction.
          DATED:    Honolulu, Hawai'i, February 29, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Craig H. Nakamura